Appeal from a judgment of the Supreme Court (Cobb, J.), entered March 11, 1992 in Greene County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Given that petitioner’s counsel has been provided with the trial transcript as requested by the petition in this proceeding, this appeal must be dismissed as moot (see, People ex rel. Woodworth v Campbell, 176 AD2d 1141). Were we to address the merits, we would affirm the judgment of Supreme Court. This Court has found that delay in supplying a trial transcript to a defendant to allow for preparation of an appeal does not warrant reversal of the conviction (see, People v Eldridge, 34 AD2d 693). Because petitioner would not be entitled to immediate release on this ground, habeas corpus relief is inappropriate (see, People ex rel. Hatzman v Kuhlmann, 173 AD2d 895). To the extent that the petition may be read to argue that the delay has denied petitioner his right to appellate review, we find that his failure to show any prejudice to his appeal caused by the delay precludes habeas corpus relief (cf., Elcock v Henderson, 947 F2d 1004; Cody v Henderson, 936 F2d 715).
Yesawich Jr., J. P., Levine, Crew III, Casey and Harvey, JJ., *850concur. Ordered that the appeal is dismissed, as moot, without costs.